UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JOSEPHINE MCALLISTER, et al.,                      :
                                                   :
       Plaintiffs,                                 :      Civil Action No.:       11-2173 (RC)
                                                   :
       v.                                          :      Re Document No.:        44
                                                   :
DISTRICT OF COLUMBIA,                              :
                                                   :
       Defendant.                                  :

                                  MEMORANDUM OPINION

                     GRANTING IN PART AND DENYING IN PART PLAINTIFFS’
                               MOTION FOR FEES AND COSTS

                                       I. INTRODUCTION

       The Plaintiffs are the parents of children protected by the Individuals with Disabilities

Education Act (“IDEA”), 20 U.S.C. § 1400 et seq. This case is an aggregate of twenty-three

separate matters. Plaintiffs initiated this action to recover attorney’s fees and costs incurred while

litigating claims under the IDEA. On March 6, 2014, this Court granted in part and denied in part

the Plaintiffs’ Motion for Summary Judgment and awarded $159,133.74 in legal fees for the

successful prosecution of Plaintiffs’ administrative claims. McAllister v. District of Columbia, 21
F. Supp. 3d 94 (D.D.C. 2014), ECF No. 32. Thereafter, Plaintiffs filed a Motion for

Reconsideration, and on June 27, 2014, this Court granted in part and denied in part Plaintiffs’

Motion for Reconsideration and awarded Plaintiffs $171,103.70. McAllister v. District of

Columbia, 53 F. Supp. 3d 55 (D.D.C. 2014), ECF No. 42. Now before the Court is Plaintiffs’

motion for an award of attorney’s fees and costs, which seeks “fees on fees,” or an award of fees

and costs stemming from the prosecution of this civil action. The motion seeks fees in the
amount of $41,480.25. Upon Consideration of Plaintiffs’ motion and the parties’ briefs, the

Court concludes that it must grant in part and deny in part Plaintiffs’ motion for fees on fees.


                                 II. FACTUAL BACKGROUND

       All twenty-three of the underlying cases involved administrative due process complaints

against the District of Columbia Public Schools system (“DCPS”) on behalf of students pursuant

to the IDEA. See Pls.’ Mot. Summ. J., ECF No. 21. In each administrative case, the Plaintiff in

question obtained relief. See id. Ex. 1. All twenty-three cases were settled by the District of

Columbia Office of the State Superintendent of Education Office of Review and Compliance

Student Hearing Office between November 18, 2008 and September 23, 2010. See generally id.

In the instant action, Plaintiffs filed suit collectively seeking attorney’s fees and costs incurred in

the 23 administrative cases. Plaintiffs’ motion for summary judgment followed on May 14,

2013. See Pls.’ Mot. Summ. J.

       Douglas Tyrka, Esq., has represented the Plaintiffs throughout the administrative

proceedings and civil litigation before this Court. His invoice of $386,139.52 in costs and fees

pertaining to the administrative cases was based on hourly rates that mirrored the enhanced

Laffey matrix, and at summary judgment Plaintiffs thus sought fees based on those hourly rates.

See Pls.’ Mem. Supp. Mot. Fees at 3, ECF No. 44. The Laffey matrix is prepared by the Civil

Division of the United States Attorney’s Office for the District of Columbia for use when a fee-

shifting statute permits the recovery of reasonable attorney’s fees. See Eley v. District of

Columbia, 793 F.3d 97, 100–01 (D.C. Cir. 2015); see also, e.g., USAO Laffey Matrix—2003-

2014, available at http://www.justice.gov/sites/default/files/usao-

dc/legacy/2013/09/09/Laffey_Matrix%202014.pdf (last visited Feb. 14, 2016). The enhanced

Laffey Matrix—also referred to the LSI Laffey Matrix—“adjusts for the increases in costs for


                                                   2
legal services only.” Eley, 793 F.3d at 101–02; see also Pls.’ Mem. Supp. Mot. Summ. J. Ex. 4

(reproducing the enhanced Laffey Matrix).

       On June 25, 2013, Defendant, the District of Columbia, filed a Cross-Motion for

Summary Judgment and Opposition to Plaintiffs’ Motion for Summary Judgment. Def.’s Opp’n

Pls.’ Mot. Summ. J., ECF No. 22. In its opposition to Plaintiffs’ motion for summary judgment,

Defendant argued that Plaintiffs failed to achieve prevailing party status for purposes of an award

of attorney’s fees, and it disputed the reasonableness of Plaintiffs’ requested hourly rates. See id.

at 23. On March 6, 2014, this Court granted in part and denied in part the Plaintiffs’ Motion for

Summary Judgment, awarding a sum based on an hourly rate consisting of 75% of the applicable

Laffey rate and reduced that overall sum by one-half. See McAllister, 21 F. Supp. 3d at 104, 110.

The Court first concluded that Plaintiffs had offered “insufficient information to conclude that

the enhanced Laffey rates are the market rate” for IDEA litigation and thus declined to award

enhanced Laffey rates. Id. at 108. The Court then determined that: Plaintiffs had not offered

sufficient evidence to establish that the complexity of the involved IDEA litigation entitled them

to a fee award based on the full Laffey hourly rate; and that a one-half reduction of the overall

sum was merited given the limited success achieved by the underlying administrative litigation.

Id. at 110, 104. Thus, the Court explained that Mr. Tyrka would receive $307.50 per hour for

work performed between 2008 and 2009, $307.50 per hour for work performed between 2009

and 2010, $315.00 per hour for work performed between 2010 and 2011, $326.25 per hour for

work performed between 2011 and 2012, and $333.75 per hour for work performed between

2012 and 2013. Id. at 110. Thereafter, Plaintiffs filed a Motion for Reconsideration. Pls.’ Mot.

Recons., ECF No. 34. On June 27, 2014, this Court granted in part and denied in part Plaintiffs’




                                                  3
Motion for Reconsideration and awarded Plaintiffs $171,103.70, which corrected certain

mathematical errors contained in the original opinion. McAllister, 53 F. Supp. 3d at 61.

       In addition to seeking attorney’s fees for the prosecution of the underlying administrative

proceedings, Plaintiffs’ complaint also sought to recover fees incurred while pursuing this fee-

collection litigation before the Court. See Pls.’ Mem. Supp. Mot. Fees at 2. On July 25, 2014,

Plaintiffs filed the present motion for fees on fees, seeking an additional $41,480.25, including

$41,040.00 for legal services performed by Mr. Tyrka and $440.25 for the costs incurred in

pursuing the matter before this Court. See Pls.’ Mot. Fees Ex. 1 at 2, ECF No. 44-1. Plaintiffs’

requested hourly rate, $640 per hour, again matches the enhanced hourly Laffey rate. See Pls.’

Mem. Supp. Mot. Summ. J. Ex. 4 (reproducing the enhanced Laffey Matrix); see also The

Matrix, Laffey Matrix, http://www.laffeymatrix.com/see.html (last visited Feb. 14, 2016)

(updated enhanced Laffey Matrix, reflecting $640/hour rate during the period between June 1,

2013 to May 31, 2014 for an attorney 11 to 19 years out of law school). That rate is based on Mr.

Tyrka’s hourly rate as of May 31, 2014, shortly before this motion was filed, rather than the

respective rates that were in effect when each of the particular legal services were rendered. See

Pls.’ Mem. Supp. Mot. Fees at 4 n.1. They assert that a rate of $640.00 per hour is reasonable for

Mr. Tyrka’s work performed while pursuing this fee-collection litigation. Pls.’ Mem. Supp. Mot.

Fees at 3.

       Defendant opposes the requested fees arguing that Plaintiffs’ requested rate for this

uncomplicated fee-collection matter is unreasonable. Defendant further notes that fees on fees

awards are discretionary and that this Court’s prior opinion already rejected the argued basis for

applying current hourly rates (rather than historic hourly rates) in this case. See Def. s Opp. Pls.’




                                                  4
Mot. Fees at 2–4, ECF No. 50. As a result, Defendant suggests that Mr. Tyrka’s hourly rate

should be 50% of the Laffey rate applicable the year his services were rendered. See id. at 2–3.


                                           III. ANALYSIS

                                         A. Legal Standard

        Under the IDEA, this Court has discretion to “award reasonable attorney’s fees as part of

the costs . . . to a prevailing party who is the parent of a child with a disability” in an

administrative proceeding. 20 U.S.C. § 1415(i)(3)(B)(i)(I). “Parties who prevail at the

administrative level can also recover fees-on-fees, as our general rule is that the court may award

additional fees for ‘time reasonably devoted to obtaining attorney’s fees.’” Kaseman v. District

of Columbia, 444 F.3d 637, 640 (D.C. Cir. 2006) (quoting Envtl. Def. Fund v. EPA, 672 F.2d 42,

62 (D.C. Cir. 1982)). Typically, courts will begin to determine the reasonableness of attorney’s

fees by considering “the number of hours reasonably expended on the litigation multiplied by a

reasonable hourly rate.” Jackson v. District of Columbia, 696 F. Supp. 2d 97, 101 (D.D.C. 2010)

(quoting Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)).

        The plaintiff bears the burden of establishing the reasonableness of any fee requests,

including the reasonableness of both the hourly rate and the number of hours spent on any

particular task. See In re North (Bush Fee Application), 59 F.3d 184, 189 (D.C. Cir. 1995). A

plaintiff may do so by submitting evidence on at least three fronts: “the attorneys’ billing

practices; the attorneys’ skill, experience, and reputation; and the prevailing market rates in the

relevant community.” Covington v. District of Columbia, 57 F.3d 1101, 1107 (D.C. Cir. 1995).

Once the plaintiff has provided such information, a presumption arises that the hours billed are

reasonable and the burden shifts to the defendant to rebut the plaintiff's showing. Id. at 1109–10.

However, if both parties fail to present satisfactory evidence demonstrating that their hourly rates


                                                   5
are reasonable, the court may determine the amount of that rate by reference to the Laffey Matrix.

See Rooths v. District of Columbia, 802 F. Supp. 2d 56, 62 (D.D.C. 2011).

                               B. Reasonableness of Hourly Rate

       Plaintiffs seek reimbursement for Mr. Tyrka’s fees in this litigation at a rate of $640.00

per hour. Pls.’ Mem. Supp. Mot. Fees at 3. Plaintiffs contend that these hourly rates are

appropriate because they are consistent with the market rate and “the complexities of this case.”

Id. at 3–4. Plaintiffs have identified two cases in this Court where Judges have used the Laffey

matrix to determine fee rates in IDEA cases. Id. at 4 (citing Thomas v. District of Columbia, 908
F. Supp. 2d 233, 248–49 (D.D.C. 2012); Fisher v. Friendship Pub. Charter Sch., 880 F. Supp. 2d
149, 155 (D.D.C. 2012)). Plaintiffs direct the Court’s attention to a number of cases supporting

their contention that current hourly rates are appropriate in IDEA litigation, finding that “current

rates have been awarded as a matter of course, without any objection by the District.” Id. at 5. 1

       Defendant, on the other hand, argues that Plaintiffs’ request for fees on fees at Mr.

Tyrka’s full current hourly rate, a rate already rejected by this Court in the context of fees



       1
          Plaintiffs rely on Eley v. District of Columbia, 999 F. Supp. 2d 137 (D.D.C. 2013), as
support for the argument in awarding current rates for all attorney’s fees without discussion. This
case is irrelevant to determining the appropriate hourly rate in the present case for two reasons.
First, Eley v. District of Columbia. dealt with fees for an administrative case, not fees on fees for
litigation. See generally id. Second, the D.C. Court of Appeals recently vacated Eley v. District
of Columbia, finding that the district court abused its discretion by relieving the Plaintiff of her
burden of justifying the reasonableness of her counsel’s hourly rate. 793 F.3d 97, 105 (D.C. Cir.
2015). Moreover, because the district court in Eley may have, without discussion, awarded
current hourly rates to account for delay in payment, that opinion does not inform this Court with
respect to the concerns it expressed when it denied reconsideration on this issue. See McAllister,
53 F. Supp. 3d at 57–58 (“[T]he Court notes that sovereign immunity is implicated whenever
pre-judgment interest is sought against a governmental defendant. Because Plaintiffs seek current
rates due to a delay in payment, they are essentially requesting pre-judgment interest, and it is an
open question whether pre-judgment interest may be obtained in an IDEA case. This is a difficult
and complicated issue that was not previously briefed and is certainly inappropriate to be dealt
with on reconsideration.” (internal citation omitted))


                                                  6
incurred in the underlying administrative proceedings, is inappropriate. See Def.’s Opp’n Pls.’

Mot. Fees at 3. Defendant instead requests that the Court’s award be based on 50% of the

historic Laffey hourly rate applicable in the year services were rendered, i.e., $435.00 per hour

(2011-2012), $445.00 per hour (2012-2013), $450.00 per hour (2013-2014), and $460.00 per

hour (2014-2015). Id. at 4.

       The Court agrees with Defendant that the Plaintiffs’ proposed full hourly rate in the

context of this straightforward fee litigation is unreasonable and that 50% of the Laffey rate

would be reasonable. The Laffey Matrix was originally created for use in Laffey v. Northwest

Airlines, Inc., and was intended to demonstrate the “prevailing rates in the community for

lawyers of comparable skill, expertise and reputation in complex federal litigation.” 572 F. Supp.
354, 371–72 (D.D.C.1983). The instant case, however, is not complex. Rather, this is

straightforward fee litigation over an award of attorney's fees brought pursuant to the IDEA.

Nothing in Plaintiffs’ filings suggests that this case involved any novel or complex issues of fact

or law that would make an hourly rate greater than that awarded for the underlying

administrative action reasonable. See McAllister, 53 F. Supp. 3d at 60–61 (awarding Plaintiffs

75% of the Laffey rate for Mr. Tyrka’s work in prosecuting the administrative claim); see also

Wright v. District of Columbia, 883 F. Supp. 2d 132, 135 (D.D.C. 2012) (holding that where

plaintiff failed to show that fee litigation was complex, “the hourly rate for fee litigation should

be less than the rate for work in the underlying administrative proceeding”).

       Courts in this district have repeatedly found that in cases such as this one, which involve

uncomplicated claims for attorney’s fees brought pursuant to the IDEA, an award of 50% of the

applicable Laffey rate is appropriate. See e.g., Means v. District of Columbia, 999 F. Supp. 2d
128, 136 (D.D.C. 2013) (awarding plaintiff 50% of the Laffey rate for fees on fees based on the




                                                  7
attorney’s work in a fee litigation action brought pursuant to the IDEA); Garvin v. Gov’t of D.C.,

910 F. Supp. 2d 135, 140 (D.D.C. 2012) (same); Wright, 883 F. Supp. 2d at 135 (same); see also

Smith v. District of Columbia, No. 02-0373, 2005 WL 914773, at *3 (D.D.C. Apr. 18, 2005)

(holding that “fee litigation is not complex federal litigation and does not necessarily entail

specialized expertise and experience,” and reducing counsels’ requested hourly rates

accordingly).

       The work Mr. Tyrka documents in the invoice attached to Plaintiffs’ motion appears to be

routine legal work, including drafting a complaint and motion for summary judgment, and

corresponding with Plaintiffs and Defendant's counsel. See Pls.’ Mot. Fees Ex. 1. And while the

Court does not foreclose the possibility that a novel or complex legal issue could arise in fee

litigation, it is not typical and no such issue arose here, where the core of the parties' dispute

pertained to whether Mr. Tyrka’s requested hourly rate was reasonable. The straightforward

nature of the fee litigation in this case thus distinguishes these proceedings and persuades the

undersigned to once again join other Judges of this Court in awarding one half of the full Laffey

rate for legal work completed in non-complex IDEA fee litigation cases. See, e.g., Means, 999 F.

Supp. 2d at 136; Garvin, 910 F. Supp. 2d at 140; Wright, 883 F. Supp. 2d at 135–36. 2

                              C. Reasonableness of Hours Worked

       The Court next considers whether the 63.25 hours of work that Mr. Tyrka has billed for

the fee litigation component of this matter is reasonable. See Pls.’ Mot. Fees Ex. 1 at 2. Although



       2
         Plaintiffs’ award will thus be calculated at the following rates: $217.50 for services
rendered between June 1, 2011 to May 31, 2012 (50% of the Laffey rate of $435.00); $222.50 for
services rendered between June 1, 2012 to May 31, 2013 (50% of the Laffey rate of $445.00);
$225.00 for services rendered between June 1, 2013 to May 31, 2014 (50% of the Laffey rate of
$450.00); and $230.00 for services rendered between June 1, 2014 to May 31, 2015 (50% of the
Laffey rate of $460.00).


                                                   8
Defendant does not take issue with the reasonableness of the specific hours Mr. Tyrka details in

his fee petition, see generally Def.’s Opp’n Pls.’ Mot. Fees, this Court must make an independent

determination regarding whether the hours set forth in the invoice are justified, see Nat’l Ass’n of

Concerned Veterans v. Sec’y of Def., 675 F.2d 1319, 1327 (D.C. Cir. 1982). After reviewing Mr.

Tyrka’s invoice, this Court concludes that the 63.25 hours set forth in the fee petition are

reasonable and that no reduction is warranted based on inefficiency or any other reason that

could lead to a conclusion that the time spent was excessive. 3

                       D. Reduction Based on Limited Degree of Success

       In its Opposition, the District argues that any attorney’s fees awarded to Plaintiffs should

be reduced because of Plaintiffs’ limited success. See Def.’s Opp’n Pls.’ Mot. Fees at 2. In their

reply, Plaintiffs assert that by denying full compensation for this necessary work, the Court is

exacerbating the situation of fees litigation and further chilling the representation of indigent

parents and students. Pls.’ Reply at 2, ECF No. 51.

       The product of reasonable hours times a reasonable rate does not necessarily end the

inquiry into what this Court’s fees on fees award should be. Hensley v. Eckerhart, 461 U.S. 424,

434 (1983). Hensley provides that this Court may also consider the relationship between the

“product of reasonable hours times a reasonable rate” and the “results obtained” in the

underlying action. Id. When “a plaintiff has achieved only partial or limited success, the product

of hours reasonably expanded on the litigation as a whole times a reasonable hourly rate may be

an excessive amount.” Id. at 436; see also Comm’r, I.N.S. v. Jean, 496 U.S. 154, 163 n.10 (1990)

(“Because [Hensley] requires the district court to consider the relationship between the amount


       3
         Plaintiffs request $560.00 for travel time based on a rate of $320.00 per hour for 1.75
hours. See Pls.’ Mot. Fees Ex. 1 at 2. Although Defendant does not dispute this amount, this
Court independently determines that the $320.00 fee is reasonable.


                                                  9
of the fee awarded and the results obtained, fees for fee litigation should be excluded to the

extent that the applicant ultimately fails to prevail in such litigation.”). As such, the Court will

consider the Plaintiffs’ relative degree of success in litigating fees when considering the size of

fees on fees award. Hensley, 461 U.S. at 436.

       Where a prevailing party has achieved only partial success, this Court has discretion to

exercise its equitable judgment to “identify specific hours that should be eliminated, or . . .

simply reduce the award to account for the limited success.” Id. at 436–37. In the instant case,

this Court awarded Plaintiffs less than 50% of its fee request for fees incurred in the underlying

administrative proceedings. 4 See McAllister, 53 F. Supp. 3d at 61 (awarding $171,103.70 in

attorney’s fees when Plaintiffs sought $386,139.52 in attorney’s fees). Thus, Plaintiffs have

achieved only partial success in this fees litigation. This limited success is not consistent with the

“excellent results” that would justify this Court awarding Plaintiffs a “fully compensatory fee.”

Hensley, 461 U.S. at 435.

       Therefore, because Plaintiffs received less than 50% of their requested fees in the

underlying administrative action, this Court exercises its discretion to award 50% of the

reasonable fees on fees, which Plaintiffs seek in the present motion. See id. at 436; see also

Briggs v. District of Columbia, 102 F. Supp. 3d 164, 171 (D.D.C. 2015); Hirsch v. Compton

Unified Sch. Dist., No. 12-01269, 2013 WL 1898553, at *6 (C.D. Cal. May 3, 2013) (reducing a

prevailing plaintiff’s fees on fees award because on the percentage of fees the plaintiff recovered

in the underlying IDEA fees litigation (citing Schwarz v. Sec’y of Health and Human Servs., 73
F.3d 895, 909 (9th Cir. 1995) (“[A] district court does not abuse its discretion by applying the




       4
           Plaintiffs succeeded in supporting an award for 44% of what they had claimed.


                                                  10
same percentage of merits fees ultimately recovered to determine the proper amount of the fees-

on-fees award.”)).

       E. The Plaintiffs Should Be Awarded Fees of $7,351.57, and Costs of $440.25

       Applying the above formula, Mr. Tyrka’s fees for legal work pertaining to this fees on

fees action comes to $7,351.57,5 and Plaintiffs will recover an additional $440.25 in costs which

defendant did not challenge. Thus, the total amount of Plaintiffs’ fees on fees award is

$7,791.82.


                                      IV. CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion for Fees and Costs shall be GRANTED IN

PART AND DENIED IN PART. An order consistent with this Memorandum Opinion is

separately and contemporaneously issued.


Dated: February 16, 2016                                          RUDOLPH CONTRERAS
                                                                  United States District Judge




       5
         This fee amount was calculated using the rates identified in note 2, supra, as follows:
$2,066.25 for Mr. Tyrka’s legal work between June 1, 2011 and May 31, 2012 (9.5 hours at
$217.50 per hour); plus $3,393.13 for Mr. Tyrka’s legal work between June 1, 2012 and May 31,
2013 (15.25 hours at $222.50 per hour); plus $7,706.25 for Mr. Tyrka’s legal work between June
1, 2013 and May 31, 2014 (34.25 hours at $225.00 per hour); plus $977.50 for Mr. Tyrka’s legal
work between June 1, 2014 and May 31, 2015 (4.25 hours at $230.00 per hour); plus $560.00 for
Mr. Tyrka’s travel time (1.75 hours at a rate of $320.00 per hour). Those values yield an initial
fee award of $14,703.13. Reduced by 50% for degree of success, Plaintiffs total fee award is:
$7,351.57.


                                                11